 
Exhibit 10.40

ADVANCE SCHEDULE
No. 04
 
PRICEENERGY.COM, INC.
 
Date: February 14, 2008
 
This Advance Schedule (the "Schedule") is issued pursuant to and is subject to
all terms and conditions of the Credit Card Receivables Advance Agreement, dated
as of November 7, 2007 (as amended from time to time in accordance with its
terms, the "Master Agreement") between CREDIT CASH, LLC (the "Lender") and
PRICEENERGY.COM, INC. (the "Merchant"). Capitalized terms used and not defined
in this Schedule have the meanings given to them in the Master Agreement
 
The Merchant has requested that the Lender make an Advance to the Merchant, and
the Lender is willing to make such Advances in each case subject to the
following terms and conditions;
 
        1.    
The Advance Amount is $500,000.00.

 
        2.            
The Collection Amount of this Advance Schedule No. 04 is $535,000.00.

 
        3.            
The Collection Date is September 14, 2008.

 
        4.            
The Collection Account Bank and Collection Account are as follows: Bank name:

 

Bank name:  North Fork Bank    1407 Broadway    New York NY 10018  Routing/ABA
Number:   021401912  Account Name to credit:  PriceEnergy.com, Inc.  
Account Number to credit:  2744061595 

 
        5.    
The Merchant agrees to repay the Collection Amount (plus all Costs and Expenses)
by remittmg (or causing to be remitted) to the Lender, on or before the
motion Date, the Collection Amount, by authorizing Lender to retain Payment
Percentage from the Collection Account as provided the Agreement. If the
Collection Amount is remitted to the Lender before the Collection Date; the
Merchant shall not be entitled to any refund or other compensation. If the
Collection Amount is not remitted to the Lender by the Collection Date, Merchant
may be subject to extension fees as set forth in the Master Agreement.

 
        6.    
The Merchant hereby reaffirms and further grants to the Lender a security
interest in the Collection. Account and Collateral (including, without
limitation, all Credit Card Receivables and/or proceeds thereof at any time
deposited therein) to secure the Merchant's obligation to pay the Collection
Amount (plus all Costs and Expenses) and to secure all other existing and future
obligations of the Merchant to the Lender.

 
        7.    
The Merchant understands and agrees that all Advances by Lender to Merchant
under the Master Agreement, this Advance Schedule and under any other Related
Agreements constitute one loan, and all indebtedness and obligations of Merchant
to Lender under the Master Wit, this Advance Schedule and the Related
Agreements, present and future, constitute one obligation secured by the
Coliateral. Merchant further understands that they shall be jointly and
severally liable for payment of all of the obligations owing to Lender under all
Advance Schedules, the Master Agreement and the Related Agreements and under any
other agreement between Lender and any Merchant.

 

--------------------------------------------------------------------------------


 
        8.    
The Merchant reaffirms all terms, conditions and agreements set forth in the
Master Agreement and any Related Agreements and further represents, and warrants
to the Lender that all representations and warranties made by the Merchant in
the Master Agreement and any Related Agreements entered into on or before the
date hereof are true and correct on the date hereof as if made an the date
hereof.

 
This Schedule may be executed in counterparts. Each counterpart shall be deemed
an original but all of which together. shall constitute one and the same
instrument. An executed facsimile of this Schedule shall be deemed to be a valid
and binding agreement between the parties hereto.
 

Agreed to:        CREDIT CASH, LLC  PRICEENERGY.COM, INC.          By:       /s/
Dean Landis                           By:       /s/ Christopher
Westad                           Name:  Dean Landis  Name: Christopher Westad 
Title:    President  Title:   President     

 
STATE OF NEW YORK                   )
                                                              )ss.:
COUNTY OF NEW YORK                )
 
On this 14th day of February 2008 before me personally appeared  Dean Landis,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that be/she is the Managing Member and president of CREDIT
CASH, LLC, the company herein  described and that he/she executed the same in
his/her capacity as an officer of said company, and that he/she signed the
instrument by order of the members of said company.
 

                    /s/ James Ricchiuti                                NOTARY
PUBLIC       
JAMES RICCHIUTI 
  Notary Public - State of New York   
No. 02R16123649 
  Qualified in Westchester County    Commission Expires March 7, 2009 

 
 
STATE OF New Jersey                    )
                                                             )ss.:
COUNTY OF Morris                         )
 
On this 14 day of February 2008 before me personally appeared Christopher
Westad, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he/she is the President of PRICEENERGY.COM,. INC.,
the corporation herein described and that he/she executed the same in his/her
capacity as an. officer of said corporation, and that he/she signed the
instrument by order of the board of directors of said corporation.
 
 

                /s/ Colleen Harrington                                NOTARY
PUBLIC       
Colleen Harrington
 
Notary Public of New Jersey
 
Commission Expires 4/11/08

 
 

--------------------------------------------------------------------------------


 
GUARANTOR CONSENT AND REAFFIRMATION
 
The undersigned guarantors of PRICEENERGY.COM, INC. (collectively, "Borrower")
in relation to their respective financial agreements with CREDIT CASH, LLC (i)
acknowledges receipt of a copy of Advance Schedule No. 4; (ii) consents to each
Borrower's execution and delivery thereof; (iii) agrees to be bound thereby; and
(iv) affirms that nothing contained therein shall modify in any respect
whatsoever their guaranty of the obligations and each of the undersigned
reaffirms that such guaranty is and shall remain in full force and effect.
 
IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of Advance Schedule No. 4.
 

 

ABLE OIL COMPANY  ABLE ENERGY, INC.          By:        /s/ Christopher
Westad                 By:        /s/ Christopher Westad                 
Name:  Christopher Westad                          Name:  Christopher
Westad                        
Title:    President                                           
Title:    President                                                    ABLE
ENERGY NEW YORK, INC.            By:        /s/ Christopher
Westad                    Name:  Christopher Westad                          
Title:    President                                                      ABLE
PROPANE, LLC  ABLE ENERGY TERMINAL, LLC  a New Jersey limited liability company 
a New Jersey limited liability company      By: Able Energy, Inc.  By: Able
Energy, Inc.  Its: Sole Member and Manager  Its: Sole Member and Manager     
By:        /s/ Christopher Westad                  By:        /s/ Christopher
Westad                  Name:  Christopher Westad                        
Name:  Christopher Westad                        
Title:    President                                           
Title:    President                                           

 
 